        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 MAYOR AND CITY COUNCIL OF BALTIMORE,

                       Plaintiff,

                v.                                              Case No. 1:19-cv-01103-RDB
 ALEX M. AZAR II, in his official capacity as the
 Secretary of Health and Human Services; UNITED
 STATES DEPARTMENT OF HEALTH AND HUMAN
 SERVICES; DIANE FOLEY, M.D., in her official
 capacity as the Deputy Assistant Secretary, Office of
 Population Affairs; OFFICE OF POPULATION
 AFFAIRS,

                       Defendants.


           PLAINTIFF’S MOTION TO ALTER OR AMEND THE JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 59(e), Plaintiff Mayor and City Council of

Baltimore (“Baltimore City” or the “City”) respectfully moves the Court to amend the summary

judgment order it entered on February 14, 2020, as clarified by its order of February 26, 2020. As

set forth in more detail below, the remedy awarded by the Court is incorrect in one respect. The

Court purported to vacate and set aside the challenged agency action only within the State of

Maryland. The Administrative Procedure Act (“APA”) requires, however, that agency action

found to be unlawful at the final judgment stage of a case be vacated and set aside on a nationwide

basis. See 5 U.S.C. § 706(2); infra at 4-8. Accordingly, the City requests that the Court amend its

judgment to vacate and set aside the challenged agency action without geographic limitation.

                                           BACKGROUND

       On April 12, 2019, Plaintiff Mayor and City Council of Baltimore (the “City”) filed this

case challenging a final rule promulgated by the United States Department of Health and Human

Services (“HHS”) that would impose burdensome and unwarranted restrictions on participants in

                                                1
        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 2 of 10



a program intended to provide family planning and preventative healthcare services to low-income

individuals. See Compl. for Vacatur of Unlawful Agency Rule & Declaratory & Injunctive Relief

(ECF No. 1) (“Compl.”) at 1-9; Compliance with Statutory Program Integrity Requirements, 84

Fed. Reg. 7,714 (Mar. 4, 2019), codified at 42 C.F.R. Part 59 (“Final Rule”). The City’s Complaint

asserted the following ten claims:

       •   Count I—The Final Rule violates the APA because it is contrary to the Affordable Care
           Act’s non-interference provision;

       •   Count II—The Final Rule violates the APA because it is contrary to the nondirective
           mandate set forth in the Consolidated Appropriations Act of 2018;

       •   Count III—The Final Rule violates the APA because it is contrary to Title X of the
           Public Health Service Act;

       •   Count IV—The Final Rule violates the APA because it is contrary to the Religious
           Freedom Restoration Act;

       •   Count V—The Final Rule violates the APA because it is contrary to the First
           Amendment;

       •   Count VI—The Final Rule violates the APA because it is contrary to the Due Process
           Clause of the Fifth Amendment;

       •   Count VII—The Final Rule violates the APA because it is arbitrary and capricious
           insofar as it is inadequately justified;

       •   Count VIII—The Final Rule violates the APA because it is arbitrary and capricious
           insofar as it is objectively unreasonably;

       •   Count IX—The Final Rule violates the APA because HHS failed to observe procedure
           required by law when promulgating it; and

       •   Count X—The Final Rule violates the APA because it is contrary to the Constitution’s
           prohibition on vague laws.

Compl. at 47-67. The City requested several forms of relief from these APA violations, including

that the Court “[s]et aside and vacate the Final Rule.” Id. at 67.

       On April 16, 2019, the City moved for a preliminary injunction of enforcement of the Final

Rule within the State of Maryland. Pl.’s Mem. in Supp. of Mot. for a Prelim. Inj. (ECF No. 11-1)

                                                 2
          Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 3 of 10



at 35 (“[W]e request the Court issue an injunction against enforcement of the Rule in Maryland.”).

On May 30, 2019, the Court granted the City’s motion for a preliminary injunction based on Counts

I and II of the Complaint. See Mem. Op. (ECF No. 43) at 3. Specifically, the Court held that

Defendants “shall be enjoined from implementing or enforcing any portion of the Final Rule in

the State of Maryland during the pendency of this litigation and until this matter is resolved on the

merits.” Id. (footnote omitted). The Court noted that “a preliminary injunction that is limited to

Maryland is narrowly tailored to avoid irreparable harm to the sole Plaintiff, Baltimore City.” Id.

at 27.1

          Subsequently, on February 14, 2020, the Court entered summary judgment for the City on

Counts VII and VIII, holding that “the proposed rule as promulgated violates the Administrative

Procedure Act in that it is arbitrary and capricious, being inadequately justified and objectively

unreasonable.”2 Mem. Op. (ECF No. 93) at 4. It ordered that “[t]he Defendants, and all other

officers, agents, employees and attorneys of the Department of Health and Human Services, are

PERMANENTLY ENJOINED in the State of Maryland from implementing or enforcing the

[Final Rule].” Order (ECF No. 94) at 1. On February 26, 2020, in response to a motion by the

City, the Court clarified that the effect of its prior order was to vacate and set aside the Final Rule

in the State of Maryland. Mem. Order (ECF No. 99) at 1, 3.

          On February 24, 2020, Defendants appealed the Court’s entry of summary judgment, see

Notice of Appeal (ECF No. 95), and on February 28, 2020, they filed a motion for a stay pending



1
  Defendants appealed the preliminary injunction, see Notice of Interlocutory Appeal (ECF No. 48), and
the Fourth Circuit stayed the preliminary injunction pending its disposition of the appeal, see Order (ECF
No. 58).
2
 The Court entered summary judgment for Defendants on Counts III, V, VI, and IX. Mem. Op. (ECF No.
93) at 4-5. The Court had previously dismissed Counts IV and X without prejudice. Mem. Order (ECF
No. 74) at 2, 20-21.

                                                    3
        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 4 of 10



appeal in this Court, see Mot. for Stay of J. Pending Appeal (ECF No. 100). The Court denied

that motion on March 4, 2020. Mem. Order (ECF No. 102) at 1, 5. In the course of its ruling, the

Court declined the City’s request to clarify that the Final Rule had been vacated without limitation

and explained that “this Court has been explicit that the scope of the injunction is limited to the

State of Maryland.” Id. at 1 n.1. On March 6, 2020, Defendants then filed a motion for stay

pending appeal in the Fourth Circuit. See Mot. for Stay Pending Appeal (No. 20-1215, ECF No.

14). The City filed its opposition on March 12, 2020. See Resp. in Opp’n to Mot. for Stay Pending

Appeal (No. 20-1215, ECF No. 17).

                                            ARGUMENT

       I.      Legal Standard.

       A party may move a district court “to alter or amend a judgment” within “28 days after the

entry of the judgment.” Fed. R. Civ. P. 59(e). The Fourth Circuit has recognized three grounds

for amending a judgment pursuant to Rule 59(e): “(1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993);

accord GO Comput., Inc. v. Microsoft Corp., 508 F.3d 170, 177 (4th Cir. 2007); Hill v. Braxton,

277 F.3d 701, 708 (4th Cir. 2002); Collison v. Int’l Chem. Workers Union, 34 F.3d 233, 236 (4th

Cir. 1994).

       Here, the City urges the Court to amend the summary judgment order it entered on February

14, 2020, to correct a clear error of law in the nature and scope of the remedy it ordered.

       II.     The APA Requires That the Final Rule Be Vacated and Set Aside on a
               Nationwide Basis.

       The Court’s summary judgment order is incorrect in one respect. Namely, it purports to

limit the scope of the vacatur of the Rule to the State of Maryland.


                                                   4
        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 5 of 10



       First, it is worth noting that injunctive relief and vacatur are distinct remedies. See

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165-66 (2010). At the final judgment stage

of a case, vacatur is the presumptive remedy for an APA violation. See 5 U.S.C. § 706(2); Sierra

Club v. U.S. Army Corps of Eng’rs, 909 F.3d 635, 655 (4th Cir. 2018); Nat’l Mining Ass’n v. U.S.

Army Corps of Eng’rs, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (“When a reviewing court determines

that agency regulations are unlawful, the ordinary result is that the rules are vacated—not that their

application to the individual petitioners is proscribed.”). In contrast, an injunction is a more

significant remedy. Monsanto, 561 U.S. at 165. A court is not remiss in ordering vacatur alone

but not an accompanying injunction. Id. Vacatur is absolutely warranted in this case, and as the

Court indicated in its February 26, 2020 order, it did, in fact, vacate and set aside the Final Rule.

See Mem. Order (ECF No. 99) at 1, 3.

       But the Court clearly erred in limiting the geographic scope of the vacatur to the State of

Maryland. See Mem. Order (ECF No. 99) at 1, 3. It does not make sense to speak of “vacatur” in

party-based or geographic terms. Vacatur, by its very nature, is a holding that a rule is unlawful.

When a rule is vacated the rule ceases to be effective. That is, the agency has been told that the

rule is unenforceable. It is analogous to the Supreme Court “vacating” an opinion by a court of

appeals. When the opinion is vacated it no longer carries legal significance, not just for the parties

to that case, but for all purposes. Like a vacated court opinion, when agency action is “set aside,”

it is “vacate[d],” “annul[led],” “render[ed] void,” “deprive[d] of force,” and “ma[d]e of no

authority or validity.” Action on Smoking & Health v. Civil Aeronautics Bd., 713 F.2d 795, 797

(D.C. Cir. 1983) (per curiam). There is no way for an agency to lawfully enforce a vacated rule

anywhere or against anyone once an Article III court has held that the rule is legally invalid. An




                                                  5
        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 6 of 10



order vacating a rule is not an injunction—it does not carry the threat of contempt or court

sanctions—but is nonetheless sufficient to defeat its legality in use.

       Thus, every court to expressly consider the issue has concluded that an order vacating

agency action under 5 U.S.C. § 706(2) must be nationwide in scope. See City & Cty. of S.F. v.

Azar, 411 F. Supp. 3d 1001, 1025 (N.D. Cal. 2019) (“Importantly, HHS does not and cannot cite

to instances where a rule has been vacated in its entirety, but limited only to the parties. All of the

courts that have been presented with the possibility of such a remedy have rejected it.”), appeal

filed, No. 20-15398 (9th Cir. Mar. 9, 2020); O.A. v. Trump, 404 F. Supp. 3d 109, 152-53 (D.D.C.

2019) (“To the extent Defendants argue that the vacatur remedy should be limited to the plaintiffs

in this case, that contention is both at odds with settled precedent and difficult to comprehend.”),

appeal filed, No. 19-5272 (D.C. Cir. Oct. 11, 2019); N.M. Health Connections v. U.S. Dep’t of

Health & Human Servs., 340 F. Supp. 3d 1112, 1183 (D.N.M. 2018) (“[T]he Court cannot, in an

intellectually honest manner, limit vacatur of the rules to the state of New Mexico . . . . The main

Department of Justice lawyer advised that he was not sure if the department had ever asked for

relief to be limited to one state before doing so in this case and did not know of anyone else in the

United States asking for such relief.”), rev’d on other grounds, 946 F.3d 1138 (10th Cir. 2019);

Desert Survivors v. U.S. Dep’t of the Interior, 336 F. Supp. 3d 1131, 1134 (N.D. Cal. 2018) (“The

Court . . . rejects Defendants’ argument that the Court should place a geographical limitation on

the vacatur of the SPR Policy on the basis of Article III standing.”); see also E. Bay Sanctuary

Covenant v. Trump, __ F.3d ___, Nos. 18-17274, 18-17436, 2020 WL 962336, *24 (9th Cir. Feb.

28, 2020) (“Because of the broad equitable relief available in APA challenges, a successful APA

claim by a single individual can affect an ‘entire’ regulatory program.” (citation omitted)).




                                                  6
        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 7 of 10



       This conclusion flows in part from the Supreme Court’s decision in Lujan v. National

Wildlife Federation, 497 U.S. 871 (1990). There, Justice Blackmun, “writing in dissent but

apparently expressing the view of all nine Justices,” O.A., 404 F. Supp. 3d at 153 (quoting Nat’l

Mining Ass’n, 145 F.3d at 1409), explained that:

       The Administrative Procedure Act permits suit to be brought by any person
       “adversely affected or aggrieved by agency action.” In some cases the “agency
       action” will consist of a rule of broad applicability; and if the plaintiff prevails, the
       result is that the rule is invalidated, not simply that the court forbids its application
       to a particular individual. Under these circumstances a single plaintiff, so long as
       he is injured by the rule, may obtain “programmatic” relief that affects the rights of
       parties not before the court. On the other hand, if a generally lawful policy is
       applied in an illegal manner on a particular occasion, one who is injured is not
       thereby entitled to challenge other applications of the rule.

Lujan, 497 U.S. at 913 (Blackmun, J., dissenting) (citation omitted). “As understood by the D.C.

Circuit in National Mining Association, this view was shared by the three Justices who joined

Justice Blackman’s dissent, and by the majority.” O.A., 404 F. Supp. 3d at 153 (citing Nat’l Mining

Ass’n, 145 F.3d at 1409). The latter observed that a final agency action may “be challenged under

the APA by a person adversely affected—and the entire [agency program], insofar as the content

of the particular action is concerned, would thereby be affected.” Lujan, 497 U.S. at 890 n.2.

       Notably, courts have distinguished between the propriety of ordering nationwide relief at

the preliminary injunction stage of a case and the final judgment stage. See, e.g., City & Cty. of

S.F., 411 F. Supp. 3d at 1025; O.A., 404 F. Supp. 3d at 152-53. In City and County of San

Francisco, for example, the court acknowledged that “in the past, our court of appeals has vacated

nationwide preliminary injunctions when the record only demonstrated the impact the ruling would

have on plaintiffs and not on the nation as a whole or when limited relief was sufficient to provide

complete relief to the plaintiffs.” 411 F. Supp. 3d at 1025. It went on to explain, however, that

“[t]hose cases did not . . . involve motions for summary judgment in which an entire rule was set

aside.” Id. There, as here, the court’s decision to vacate the challenged rule was “based on the
                                                  7
        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 8 of 10



administrative record and not on any considerations specific to the plaintiffs.” Id. Thus, while it

was appropriate for this Court to limit the scope of its preliminary injunction to the State of

Maryland, it was erroneous for the Court to limit its ultimate vacatur of the Final Rule to the State

of Maryland.

                                         CONCLUSION

       For the reasons set forth above, the City respectfully requests that the Court amend the

summary judgment order entered in this case to vacate and set aside the Final Rule without any

geographic limitation.




                                                 8
        Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 9 of 10



Dated: March 13, 2020

Respectfully submitted,

 Suzanne Sangree, Bar No. 26130                ARNOLD & PORTER
 Senior Counsel for Public Safety &              KAYE SCHOLER LLP
   Director of Affirmative Litigation
 Jane H. Lewis, Bar No. 20981                  By: /s/ Andrew Tutt
 Assistant City Solicitor                          Andrew T. Tutt (pro hac vice)
 CITY OF BALTIMORE                                 Drew A. Harker (pro hac vice)
   DEPARTMENT OF LAW                               ARNOLD & PORTER
 City Hall, Room 109                                  KAYE SCHOLER LLP
 100 N. Holliday Street                            601 Massachusetts Ave., NW
 Baltimore, MD 21202                               Washington, DC 20001
 443-388-2190                                      (202) 942-5000
 suzanne.sangree2@baltimorecity.gov                (202) 942-5999 (fax)
 jane.lewis@baltimorecity.gov                      andrew.tutt@arnoldporter.com
                                                   drew.harker@arnoldporter.com
 Priscilla J. Smith (pro hac vice)
 Faren M. Tang (pro hac vice)                       Stephanie Toti (pro hac vice)
 REPRODUCTIVE RIGHTS &                              LAWYERING PROJECT
   JUSTICE PROJECT                                  25 Broadway, Fl. 9
 YALE LAW SCHOOL                                    New York, NY 10004
 319 Sterling Place                                 646-490-1083
 Brooklyn, NY 11238                                 stoti@lawyeringproject.org
 priscilla.smith@ylsclinics.org
 127 Wall Street
 New Haven, CT 06511
 faren.tang@ylsclinics.org

                          Counsel for Mayor and City Council of Baltimore




                                                9
       Case 1:19-cv-01103-RDB Document 103 Filed 03/13/20 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I certify that on March 13, 2020, I filed the foregoing with the Clerk of the Court using

the ECF System which will send notification of such filing to the registered participants

identified on the Notice of Electronic Filing.

                                                 /s/ Andrew Tutt
                                                 Andrew Tutt
                                                 ARNOLD & PORTER
                                                     KAYE SCHOLER LLP
                                                 601 Massachusetts Ave., NW
                                                 Washington, DC 20001
                                                 (202) 942-5000
                                                 (202) 942-5999 (fax)
                                                 andrew.tutt@arnoldporter.com
